DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 

As to claims 1-5 and 11-16, the specification, while being enabling the first surface adhesive layer and the second surface adhesive layer of specific composition having specific properties of storage elastic modulus at 85°C, storage elastic modulus at 30°C, loss tangent at 30°C, and loss tangent at 85°C (‘the claimed properties”), does 

In accordance with In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the reasons for lack of enablement are set forth below. See MPEP 2164.01(a).




The Scope Of The Claims

The claimed invention (claims 1-5 and 11-16) is broader in scope.  

As to claim 1, this claim recites generic first surface adhesive layer and the second surface adhesive layer having the claimed properties.  However, the claimed invention does not set forth specific compositions of the first surface adhesive layer and the second surface adhesive layer.  Thus, the claimed invention encompasses any first surface adhesive layer and second surface adhesive layer having the claimed properties. 

As to claim 2, this claim broadly recites that the first surface adhesive layer and the second surface adhesive layer each have higher elastic modulus at 30°C than the 

As to claims 3, 4, 11, 12, and 13, these claims broadly recite that the loss tangent for generically claimed first surface adhesive layer and the second surface adhesive layer is lower than the intermediate layer that includes polyurethane.  However, the recitations “lower loss tangent” than the intermediate adhesive layer is broad given that claims do not set forth any specific values of loss tangent delta. 

As to claims 5, 14, 15, and 16, these claims recite generically claimed first and second surface adhesive layers having specific loss tangent delta. 



The Nature of Invention/The State of The Prior Art/The Level of Ordinary Skill In The Art

The invention is directed to an optically clear adhesive (OCA) sheet.  The OCA sheet is used e.g. for bonding display panel and touchscreen main unit (0007 of the specification).  The claimed invention (e.g. claim 1) discloses OCA sheet that includes sequentially a first surface adhesive layer/an intermediate adhesive layer/a second surface adhesive layer. Further, the claimed invention discloses that the first surface adhesive layer and the second surface adhesive layer each have higher storage elastic 4 Pa or higher and 30.0 * 104 Pa or lower) than the storage elastic modulus of the intermediate adhesive layer at 85°C (1.0 * 104 Pa or higher and 15.0 * 104 Pa or lower).  Moreover, the intermediate adhesive layer of the claimed invention contains polyurethane. 

The state of the prior art and the level of ordinary skill in the art is represented by Nimi et al. (US 20120156456 A1).  Nimi discloses a transparent double sided self-adhesive sheet that can be used for bonding structural members of an image display device, a protective panel, and a touch panel in flat display device that use such image  display panels (0001).  Further, the double sided self-adhesive sheet of Nimi includes at least an intermediate resin layer (A), and pressure sensitive adhesive layers (B) as the front and reverse layers (0048).  Nimi further discloses that the storage elastic modulus at a frequency of 1Hz of the intermediate layer is higher than either of the surface layers in the temperature range of 0°C to 100°C (0024).  

Nimi does not provide guidance how one of ordinary skill in the art can make the OCA sheet of the claimed invention. 

Working Examples 

Specification includes working examples.  However, the first and second surface adhesive layers, and the intermediate adhesive layer of the OCA sheet disclosed in specific compositions (see e.g. 0091, 0094, 0103). 
Quantity of Experimentation

The amount of experimentation to make and/or use the invention according to the full scope of claimed invention is high, because the claimed invention recites generic first surface adhesive layer and the second surface adhesive layer. 

Based on the above, undue experimentation is required to make and use the claimed invention.  According, claimed invention is broader in scope than enabling disclosure in the specification. 

It is respectfully submitted that applicant should consider specifying compositions of the first and second surface adhesive layers in claim 1 (e.g. see 0032 of the specification). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites that the intermediate adhesive layer contains cured thermosetting polyurethane.  This claim depends from claim 1, wherein claim 1 requires that the intermediate adhesive layer contains polyurethane.  Accordingly, it is unclear whether the cured thermosetting polyurethane as recited in claim 8 is additional polyurethane or refers to the polyurethane of claim 1.  

Claim 8 recitation ‘wherein the intermediate adhesive layer contains cured thermosetting polyurethane” should be replaced with “wherein the polyurethane is a cured thermosetting polyurethane”. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Onishi et al. (US 20180112112 A1) discloses optically clear adhesive sheet using heat curable polyurethane (abstract).  Takagi et al. (US 20200224068 A1) discloses optical clear adhesive sheet using a heat cured polyurethane (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
August 9, 2021